Citation Nr: 9929661	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1969 to 
April 1971 with prior active service of 18 years, 7 months 
and 25 days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1998 decision of the RO.  



REMAND

The veteran asserts that his service-connected bilateral 
hearing loss, chronic bronchitis and tinnitus preclude him 
from performing substantially gainful employment.  

On a VA respiratory examination in May 1999, the veteran was 
reported to have an abnormal chest x-ray study with increased 
interstitial markings and a history of prior tuberculosis.  
The overall impression was that of mild to moderate chronic 
obstructive pulmonary disease with chronic bronchitis.  
However, the examiner indicated that the veteran's medical 
records were not available for review prior to examination.  

The veteran's claim of entitlement to a TDIU is well grounded 
in that it is not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

No medical opinion is of record concerning the degree of 
industrial incapacity caused by the service-connected 
disorders.  Such an opinion is required before the Board can 
decide the issue of a total compensation rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. App. 
294 (1995).  

The Board also notes that, on June 10, 1999, the rating 
schedule criteria for evaluating hearing disabilities were 
amended.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not had the 
opportunity to consider the veteran's service-connected 
bilateral hearing loss disability under both the old and new 
criteria.  Thus, in order to prevent any prejudice to the 
veteran, this claim must be considered by the RO under the 
provisions of both criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and in 
order to obtain the names and addresses 
of all health care providers who have 
treated him for his service-connected 
bilateral hearing loss, chronic 
bronchitis and tinnitus since July 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should then be scheduled 
for a VA pulmonary examination to 
determine the current severity of his 
service-connected chronic bronchitis.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests, including pulmonary 
function testing, should be accomplished. 
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of the applicable 
rating criteria.  In addition, based on 
his/her review of the case, the examiner 
should offer an opinion as to degree of 
industrial inadaptability attributable to 
the service-connected lung disability.  

3.  The veteran should also be scheduled 
for VA examination to determine the 
current severity of the service-connected 
bilateral hearing loss and tinnitus.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of both the old 
and new rating criteria.  In addition, 
based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of industrial inadaptability 
attributable to his service-connected 
bilateral hearing loss and tinnitus.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


